FILE COPY




                                       M A N D A T E

TO THE 299TH DISTRICT COURT OF TRAVIS COUNTY, GREETINGS:

Before our Court of Appeals for the Eighth District of Texas, on June 11, 2021, the cause upon
appeal to revise or reverse your judgment between

         ALEXANDER HOLLAND,                                           Appellant,

No. 08-19-00249-CR                    and

           THE STATE OF TEXAS,                                        Appellee,

was determined; and therein our said Court made its order in these words:

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said Court of
Appeals for the Eighth District of Texas, in this behalf, and in all things have it duly recognized,
obeyed and executed.

       WITNESS, the Clerk of the Court of Appeals, with the Seal thereof affixed, at the City of
El Paso, this October 29, 2021.

                                                 Elizabeth G. Flores, Clerk




Trial Court No. D-1-DC-19-904012